MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                               FILED
regarded as precedent or cited before any                                   Feb 10 2020, 10:50 am
court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                      Indiana Supreme Court
                                                                                Court of Appeals
estoppel, or the law of the case.                                                 and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael R. Fisher                                        Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Myriam Serrano
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Toby Dwayne George,                                      February 10, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-1300
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Barbara Crawford,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G01-1801-MR-2086



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1300 | February 10, 2020                    Page 1 of 9
                                          Case Summary
[1]   Toby Dwayne George (“George”) appeals his convictions for Murder, a

      felony,1 and Unlawful Possession of a Firearm by a Serious Violent Felon, a

      Level 4 felony.2 He presents the sole issue of whether the trial court abused its

      discretion by admitting into evidence two letters George wrote to his mother

      during his pretrial incarceration in the Marion County Jail. We affirm.



                                   Facts and Procedural History
[2]   During the early morning hours of January 13, 2018, Larisha Craig (“Craig”)

      arrived at an Indianapolis residence on Wallace Street. She expected to attend

      a birthday party and make herself available to drive her friend, Candace Brown

      (“Brown”), home. Immediately upon Craig’s entry into the yard, she saw that

      several people were attempting to eject Brown’s boyfriend, George, from the

      premises. George was “drunk and belligerent” and refusing to leave. (Tr. Vol.

      II, pg. 161.) On the way out, George kicked a dog, making the dog whimper.

      The owner of the dog, Terrance Green (“Green”), became enraged upon

      learning of this, and he twice struck George in the head with a gun.


[3]   Craig, George, and Brown left together in Brown’s vehicle. George then made

      a telephone call to say that he needed a gun. Brown drove George to an




      1
          Ind. Code § 35-42-1-1.
      2
          I.C. § 35-47-4-5.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1300 | February 10, 2020   Page 2 of 9
      apartment complex where George met up with his sister, Shantel George, and

      her boyfriend, Anthony Leflore (“Leflore”). Leflore handed George a silver

      and black .45 caliber handgun. Craig convinced Brown to leave with her, and

      they headed back to the Wallace Street residence to warn the others that

      George was armed and threatening retaliation.


[4]   Shortly after Craig and Brown arrived at the residence, George arrived, and

      Brown let him inside. George confronted a man Craig knew as “Goo,”

      demanding “where is his bitch ass son at” and threatening that he was “going to

      kill him” when he found him. Id. at 167. Brown pushed George back outside,

      then both she and Craig made some warning calls.


[5]   Green arrived back at the residence, accompanied by Lawrence Jones, Troy

      Smith, and Tyrone Burt (“Burt”). By this time, Brown was intoxicated,

      belligerent, and “getting in their faces.” Id. at 169. When Brown made some

      insulting remarks to Burt, he slapped her in the face. Brown then retrieved a

      knife from the kitchen and a fight ensued between Craig and Brown.

      Eventually, Craig had Brown subdued on the sofa. George again entered the

      residence, demanding to know if Burt had “put hands on” Brown; Burt denied

      doing so. Id. at 171.


[6]   Craig let Brown get up and Brown left the residence with George. After

      agreeing to give Craig a ride home, Burt also stepped outside. Craig paused to

      collect her personal belongings; when she reached the porch, she heard Burt

      say: “man what are you doing – I thought we were good.” Id. at 209. Craig


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1300 | February 10, 2020   Page 3 of 9
      turned to see George aim the weapon that he had just obtained from Leflore

      and shoot Burt multiple times.3


[7]   Craig ran to Burt’s side as George and Brown drove off. Noticing that Leflore

      was sitting in his vehicle in the street, Craig implored him to help. Leflore

      replied, “that m-----f------ is dead,” and drove off. Id. at 174. Craig called 9-1-1;

      she subsequently identified George as the shooter.


[8]   George was arrested and charged with Murder and Unlawful Possession of a

      Firearm. While George was incarcerated, jail personnel obtained two letters

      George had addressed to his mother. One letter concerned coaching George’s

      sister as to alibi testimony, and the second emphasized that Craig should not

      testify, as her testimony would be very damaging. George filed a pretrial

      motion in limine, seeking exclusion of the letters; the State argued that the

      letters demonstrated George’s consciousness of guilt. The motion in limine was

      denied.


[9]   George was brought to trial before a jury on April 15, 2019. Craig testified and

      identified George as Burt’s killer. George’s jail letters were admitted into

      evidence over his objection, and ballistics evidence suggested that the murder

      weapon was a gun Leflore had previously reported as stolen.




      3
       Craig testified that she heard six or seven shots. The pathologist determined that Burt had eight gunshot
      wounds to his body.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1300 | February 10, 2020                 Page 4 of 9
[10]   The jury convicted George of the charges against him. On May 10, 2019,

       George was sentenced to fifty-five years imprisonment for Murder, and was

       given a concurrent ten-year sentence for the possession offense. He now

       appeals.



                                      Discussion and Decision
[11]   The trial court admitted into evidence, as State’s Exhibits 65 and 66, letters that

       George had written to his mother.4 State’s Exhibit 65 provided in part:


                  Mama, I really, really need you to put pride to the side and talk
                  to this Bitch. It’s the only way I have a chance of beating this
                  case. My lawyer came to speak to me. She said I can be home
                  by June if Candy and that other girl her friend misses 3
                  deposition dates. Please talk to her and let her know not to come
                  to court on me. Tell her if not for me at least do it for you. I
                  need you to talk to her sister (Nessie) and tell her to talk to
                  Candy too. Mama this Bitch is really selfish. Just let her think
                  that I love and forgive her. If I get found guilty on this case I’m
                  getting 100 years for sure. … Mama right now we have to do
                  what it takes to get me outta this shit. Tell Candy she needs to
                  make sure her friend don’t come to court because she is the one
                  who can really hurt me 4 real.


[12]   State’s Exhibit 66 provided in part:


                  [My lawyer] will call you when she is ready to set up a meeting.
                  Let Sis know. Tell her that she picked me up on “Wallace in her
                  Impala” at 11:15 or 11:20 p.m. We went to her house smoked a



       4
           George concedes he authored the letters at issue.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1300 | February 10, 2020   Page 5 of 9
               blunt and she dropped me off at Candy’s house in the Cottages at
               around 12:30 – 12:45 And Little Derek opened the door to let
               me in. Let her know she must remember these times. It’s very
               important. Derek already told them what time he let me in the
               house. We all have to be on the same page. Time is very, very,
               very Important!


[13]   Evidentiary admissibility is considered under the Indiana Rules of Evidence,

       and we review the trial court’s evidentiary ruling only for an abuse of

       discretion. Snow v. State, 77 N.E.3d 173, 176 (Ind. 2017). An abuse of

       discretion occurs when the ruling is clearly against the logic and effect of the

       facts and circumstances before the court. Id. George contends that the letters

       should have been excluded because any probative value under Indiana

       Evidence Rule 401 was far outweighed by the danger of unfair prejudice, as

       contemplated by Evidence Rule 403. “A trial court’s discretion is wide on

       issues of relevance and unfair prejudice.” Snow, 77 N.E.3d at 176.


[14]   Evidence Rule 401 provides:


               Evidence is relevant if:


               (a) It has any tendency to make a fact more or less probable than
                   it would be without the evidence; and


               (b) The fact is of consequence in determining the action.


       The Rule prescribes a “liberal standard for relevancy” and “sets a low bar.

       Snow, 77 N.E.3d at 177. The trial court has “wide discretion” in deciding

       “whether that bar is cleared.” Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1300 | February 10, 2020   Page 6 of 9
[15]   Relevant evidence is subject to the balancing test of Evidence Rule 403:


               The court may exclude relevant evidence if its probative value is
               substantially outweighed by a danger of one or more of the
               following: unfair prejudice, confusing the issues, misleading the
               jury, undue delay, or needlessly presenting cumulative evidence.


       “As with relevance under Rule 401, this balancing is committed to the trial

       court’s discretion,” and a reviewing court is not inclined to “second-guess the

       trial court’s determination” within its wide discretion. Snow, 77 N.E.3d at 179.


[16]   George initially argues, “neither of the letters have any tendency to make any

       fact regarding the shooting incident any more or less probable or ‘of

       consequence in determining the action.’” Appellant’s Brief at 12. The State

       responds that George attempted to obstruct a witness (Craig) and to

       “manipulate” potential testimony (from George’s sister). Appellee’s Brief at 12.

       According to the State, both letters have relevance because they show George’s

       consciousness of guilt.


[17]   As for State’s Exhibit 65, the letter urging George’s mother to “make sure” a

       witness “don’t come to court,” coupled with the acknowledgement that her

       testimony would be crucial, we have little difficulty concluding that it is

       relevant as it has a tendency to show George’s guilt. See Zanussi v. State, 2
N.E.3d 731, 736 (Ind. Ct. App. 2013) (concluding that letters from a defendant

       admitting he had hurt the victim and discouraging her from testifying against

       him “were highly probative.”).



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1300 | February 10, 2020   Page 7 of 9
[18]   George concedes that his letters “cast him in a bad light” but argues that the

       State “exploited” this. Appellant’s Brief at 10, 12. Indeed, the language of

       State’s Exhibit 65 was prejudicial. But Rule 403 is concerned with “unfair”

       prejudice. In clear terms, George urged his mother to take steps to discourage

       an eyewitness from appearing at a deposition or in court. We discern no abuse

       of the trial court’s wide discretion when it permitted the jury to view the letter.


[19]   However, the second letter contains neither an admission of guilt nor a direct

       attempt to influence a witness. Therein, George advises his mother that there

       will be a meeting with defense counsel, and he outlines what he expects his

       sister to say. He appears to suggest that his sister is an appropriate alibi witness.

       Ultimately, however, the defense presented no witnesses. The circumstances

       are unlike those of Saperito v. State, 490 N.E.2d 274 (Ind. 1986), to which the

       State directs our attention. There, the defendant wrote to his friend insisting

       that he testify and outlining in great detail what the testimony should be,

       suggesting that he was “desperate enough to manufacture testimony.” Id. at

       277. Here, we cannot say that a defendant’s attempt to present his version of

       events to counsel, without more, evidences consciousness of guilt. As such,

       State’s Exhibit 66 was not relevant.


[20]   An error in admitting evidence does not require reversal unless the error affects

       the substantial rights of a party. Stewart v. State, 754 N.E.2d 492, 496 (Ind.

       2001). The improper admission of evidence will be considered harmless error

       when the conviction is supported by such substantial independent evidence of

       guilt as to satisfy the reviewing court that there is no substantial likelihood that

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1300 | February 10, 2020   Page 8 of 9
       the questioned evidence contributed to the conviction. Pelissier v. State, 122
N.E.3d 983, 988 (Ind. Ct. App. 2019). Also, the erroneous admission of

       evidence may be harmless if the evidence is cumulative of other evidence

       properly admitted. Leonard v. State, 86 N.E.3d 406, 413 (Ind. Ct. App. 2017).


[21]   Craig testified that she saw Leflore hand George a black and silver gun and that

       she later saw George use the same gun to shoot Burt. Also, ballistics testing

       linked cartridge casings found at the murder scene to a weapon Leflore had

       owned. In 2017, the weapon had been confiscated in a domestic violence case,

       tested by police personnel, and returned to Leflore. Thereafter, Leflore had

       reported the weapon as stolen, providing an exact serial number. With an

       eyewitness and corroborative physical evidence, there is no substantial

       likelihood that State’s Exhibit 66 contributed to George’s conviction.



                                               Conclusion
[22]   George has demonstrated no reversible error in the admission of evidence.


[23]   Affirmed.


       Kirsch, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1300 | February 10, 2020   Page 9 of 9